Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I and of compound 43 in claim 15 in the reply filed on 05/26/22 is acknowledged.  Claims 8 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/22.
Claims 1-4, 6-9, 11-15, 20-22 and 30-36 are currently pending in the application.  However, due to a restriction requirement, claims 8 and 12-13 are withdrawn from further consideration and claims 1-4, 6-7, 9, 11, 14-15, 20-22, and 30-36 are being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted that while a certified copy has been received, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 61,975,229.  Thus, the priority date of the instant invention is April 14, 2014.  


						     IDS

	The information disclosure statements (IDS) submitted on 10/14/20 and 06/01/21 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-7, 9, 11, 14-15, 20-22, and 33-36 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating mastocytoma and while being enabling for treating cancer cells containing D816V mutations with compounds of Formula (I), does not reasonably provide enablement for treating every single type of melanoma with said compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating melanoma in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of a compound of formula (I), or a pharmaceutically acceptable salt thereof.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of every single subtype of melanoma.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating melanoma in a patient in need thereof, wherein the method comprises administering to the patient a therapeutically effective amount of a compound of formula (I), or a pharmaceutically acceptable salt thereof. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while mastocytoma and melanoma are similar and are dependent on c-Kit growth factor, there are distinct in terms of the type of cells that they arise from.  In fact, Vojvodic et al. (Macedonian Journal of Medical Sciences, 2019, Vol. 7, No. 18, pgs. 3050-3052) teach that various driver mutations are responsible for melanoma and include b-Raf, N-Ras, C-Kit wherein b-Raf and N-Ras mutations are mostly found in cutaneous Melanomas while c-Kit mutations are detected in acral and mucosal melanomas (see pg. 3051, left col.).  Additionally, Vojvodic et al. teach that in systemic mastocytoma a KIT D816V mutation is present in almost all cases (see pg. 3051, left col.).  Consequently, Vojvodic et al. teach that there is an enhanced incidence of melanoma among patient with systemic mastocytoma (see pg. 3051, right col.).  As a result, the examiner maintains that while applicant is enabled for treating diseases associated with D816V mutations and while enabled for treating mastocytoma by administering the compound of Formula (I), the specification has failed to enable treatment of every single subtype of melanoma in existence as delineated in figures 1-2.   Consequently, the examiner maintains that applicant has yet to enable the breadth of the claims.  
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single melanoma” by administering every single compound of Formula (I). While such “treatment” might theoretically be possible for some diseases associated with D816V mutations or mastocytoma, as a practical matter it is nearly impossible to achieve a treatment for all possible melanoma subtypes with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of compounds of Formula (I) to treat melanoma and all disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the disclosed compounds in treating melanoma, other than treatment of mastocytoma. The latter is corroborated by the working examples in the specification on pages 105-109 and figures 1-2.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to cutaneous melanoma characterized by N-Ras mutations, for example, having unrelated driver mutations, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of Formula (I) could be predictably used for the treatment of every single type of melanoma as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion

No claims are allowed. The closest art is Schmidt-Kittler et al. (WO 2020/102095 A1, cited by applicant and filed on an IDS 1449) who teach the use of Avapritinb to treat resistance of kit mutants including those in melanoma.  However, Schmidt-Kittler et al. is published after the priority date of the instant invention and therefore is not prior art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
06/04/2022





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.